— Judgment, Court of Claims (Adolph C. Orlando, J.), entered February 5, 1991, which dismissed claimants’ claim for failure to establish adverse possession of the disputed property, unanimously affirmed, without costs.
A review of the record demonstrates that claimants have failed to prove, by clear and convincing evidence, that they adversely possessed the disputed property (see, Rusoff v Engel, 89 AD2d 587). Indeed, claimants have not established the five elements necessary to prove adverse possession, i.e., the possession must be hostile and under a claim of right, actual, open and notorious, exclusive, and continuous for the statutory period (see, Esposito v Stackler, 160 AD2d 1154, 1155). Here, the evidence indicates, inter alia, that the claimants’ deed clearly did not include the disputed property and that claimants’ use was neither hostile nor open and notorious. (See, RPAPL 522; Golden Hammer Auto Body Corp. v Consolidated Rail Corp., 151 AD2d 545.) Concur — Murphy, P. J., Carro, Rosenberger, Kupferman and Ross, JJ.